The only reason on which Bowman, who was complainant in the court below, has founded his equity, is to obtain a discovery from Mcllvoy. But in this Bowman has failed, and the testimony in his favor is overbalanced by Mellvoy’s answer and the other testimony in his favor.
Wherefore, it is decreed and ordered, that the said decree of the court of quarter sessions for the county of Mercer be reversed, and that the defendant do pay unto the plaintiff his costs in this behalf expended. And it is further decreed and ordered, that the suit be remanded to the circuit court for the said county of Mercer, that it may dismiss the said Bowman’s bill, and the said Mcllvoy be permitted to have the benefit of his judgment'at law; which is ordered to be certified to the said circuit court.